                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA


 SAMIR SALMAN                                                       CIVIL ACTION

 VERSUS                                                             NO. 18-10966

 JOE BALDERAS, TRANSPORT                                            SECTION M (4)
 REFRIGERATION SALES &
 SERVICES, INC., AND ARCH
 INSURANCE COMPANY



                                      ORDER & REASONS

        Before the Court is a motion by defendants Joe Balderas, Transport Refrigeration Sales

& Service, Inc. d/b/a Carrier Transicold South, Glensouth, and Arch Insurance Company

(collectively, “Defendants”) to strike plaintiff’s expert witness, Robert P. Tremp, Jr., MA, CRC,

CLPC, LAC, for failure to comply with Rule 26(a)(2)(B)(iii)-(vi) of the Federal Rules of Civil

Procedure.1 Defendants argue that the Court should strike Tremp because plaintiff Samir Salman

did not provide to Defendants with Tremp’s report: exhibits that will be used to summarize or

support Tremp’s opinions; a list of all publications Tremp authored in the last ten years; a list of

all other cases in which Tremp testified as an expert in deposition or at trial in the last four years;

or a statement of the compensation paid to Tremp for his report and testimony.2 Defendants also

contend that neither Salman nor Tremp provided to Defendants the letter from Dr. Eric Royster

upon which Tremp relies to reach his opinions.3 Defendants contend that they provided Salman

with sufficient notice of the deficiencies by mentioning it in their motion to extend their expert

disclosure deadline.4


       1
         R. Doc. 32.
       2
         R. Doc. 32-1 at 4.
       3
         Id. at 1.
       4
         Id. at 4-5.
       Salman argues that the Court should not strike Tremp because defense counsel did not

request further materials or disclosures related to Tremp before filing the instant motion.5 Also,

on August 19, 2019, Salman’s counsel provided to defense counsel Tremp’s curriculum vitae,

testimony list, retainer agreement and fee schedule, relevant publication, and Dr. Royster’s letter

that informed Tremp’s report.6 Salman observes that Defendants have not yet deposed Tremp

and otherwise have not been prejudiced by the delayed disclosures.7

       Considering the parties’ memoranda, the record, and the applicable law, the Court finds

that striking Tremp is not warranted. Although the better practice is for a party to provide timely

all expert disclosures in full compliance with the rule, Defendants were not prejudiced by the

delayed disclosures in this case.     Further, in the event that initial expert disclosures are

incomplete, the better practice is for counsel to request the missing items before filing a motion

to strike an expert on an easily remedied technicality.

       Accordingly,

       IT IS ORDERED that Defendants’ motion to strike Tremp (R. Doc. 32) is DENIED.



       New Orleans, Louisiana, this 29th day of August, 2019.




                                                      ________________________________
                                                      BARRY W. ASHE
                                                      UNITED STATES DISTRICT JUDGE




       5
         R. Doc. 39 at 2.
       6
         Id.
       7
         Id.
                                                 2
